Case 1:18-cv-01581-JLK-KMT Document 99 Filed 08/31/20 USDC Colorado Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                               Magistrate Judge Kathleen M. Tafoya

  Civil Action No. 18–cv–01581–JLK–KMT


  VICKI LANDIS,

           Plaintiff,

  v.

  PUEBLO SCHOOL DISTRICT NO. 60,

           Defendant.


                                               ORDER



           This matter is before the court on “Plaintiff’s Motion to Reconsider Magistrate

  Toffoya’s1 (sic) Ruling on Plaintiff’s Motion to Compel Defendant’s Response to Request for

  Demographic Information & Supplemental Disclosure, Motion to Stay Proceedings, &

  Memorandum in Support.” [Doc. No. 92.] Defendant filed its timely Response. [Doc. No. 98.]

           On February 26, 2020 this court held oral argument on Plaintiff’s previously-filed

  “Motion to Compel Responses to Written Discovery and to Compel Plaintiff to Verify the

  Responses” [Doc. No. 58], “Motion to Compel Deposition of Plaintiff” [Doc. No. 59], and

  Motion to Compel Demographic Data & Supplement Mandatory Disclosure” [Doc. No. 72]. The

  hearing lasted approximately one hour. [Doc. No. 79.] The “Motion to Compel Demographic




  1
      The order in question was entered by Magistrate Judge Kathleen M. Tafoya.
Case 1:18-cv-01581-JLK-KMT Document 99 Filed 08/31/20 USDC Colorado Page 2 of 5




  Data & Supplement Mandatory Disclosure” was denied for the reasons set forth in detail on the

  record. (Transcript [Doc. No. 97].)

          Plaintiff did not appeal this court’s February 26, 2020 order to the District Court; instead

  she opted to file a motion for this court to reconsider the order. [Doc. No. 80.] The court

  reviewed the briefing of the parties and found,

          The court did not misapprehend the facts, in particular concerning the parties’
          diligence in obtaining discovery, nor did it misunderstand the arguments of
          Plaintiff’s counsel concerning why she did not diligently pursue discovery
          relevant to her client’s case. The ruling was not clearly in error.

  (Order, April 2, 2020 [Doc. No. 86] at 2-3.) Plaintiff’s Motion to Reconsider was denied.

          Plaintiff now, over five months after the initial order was entered, and over three and a

  half months after her first motion to reconsider was denied, once again files a motion for this

  court to reconsider its February 26, 2020 ruling.

          The Plaintiff, who has never appealed this court’s decision to the District court,

  apparently argues that the court’s ruling on the non-dispositive discovery issue should be

  consider a dispositive ruling, because of the effect of the ruling on Plaintiff’s ability to try her

  case to a jury. As best this court can decipher, Plaintiff appears to argue that since she did not

  acquiesce to the Magistrate Judge’s authority, the court lacked jurisdiction to have made such a

  dispositive ruling. (Mot. at 12.) Other than this argument, the Plaintiff simply rehashes the

  arguments she made both originally and on reconsideration.

          28 U.S.C. § 636(b)(1)(A) provides,

          (A) a judge may designate a magistrate judge to hear and determine any pretrial
          matter pending before the court, except a motion for injunctive relief, for
          judgment on the pleadings, for summary judgment, to dismiss or quash an
          indictment or information made by the defendant, to suppress evidence in a
          criminal case, to dismiss or to permit maintenance of a class action, to dismiss for

                                                      2
Case 1:18-cv-01581-JLK-KMT Document 99 Filed 08/31/20 USDC Colorado Page 3 of 5




         failure to state a claim upon which relief can be granted, and to involuntarily
         dismiss an action. A judge of the court may reconsider any pretrial matter under
         this subparagraph (A) where it has been shown that the magistrate judge’s order is
         clearly erroneous or contrary to law.

  Id. The statute goes on to state,

         (B) a judge may also designate a magistrate judge to conduct hearings, including
         evidentiary hearings, and to submit to a judge of the court proposed findings of
         fact and recommendations for the disposition, by a judge of the court, of any
         motion excepted in subparagraph (A), of applications for posttrial1 relief made by
         individuals convicted of criminal offenses and of prisoner petitions challenging
         conditions of confinement.
         (C) the magistrate judge shall file his proposed findings and recommendations
         under subparagraph (B) with the court and a copy shall forthwith be mailed to all
         parties.

         Within fourteen days after being served with a copy, any party may serve and file
         written objections to such proposed findings and recommendations as provided by
         rules of court. A judge of the court shall make a de novo determination of those
         portions of the report or specified proposed findings or recommendations to
         which objection is made. A judge of the court may accept, reject, or modify, in
         whole or in part, the findings or recommendations made by the magistrate judge.
         The judge may also receive further evidence or recommit the matter to the
         magistrate judge with instructions.


  28 U.S.C. § 636(b)(1)(B) & (C).

         This court clearly had authority to rule on the motions. The motion was properly referred

  to this court and, had the Plaintiff appealed the ruling to the District Court, which she did not

  timely do, she might have been able to raise her issue with respect to the level of review which

  the District Court should apply. However, since she never sought review, the issue is moot.

         As noted previously, “courts consider whether new evidence or legal authority has

  emerged or whether the prior ruling was clearly in error.” Spring Creek Expl. & Prod. Co., LLC

  v. Hess Bakken Inv. II, LLC, No. 14-CV-00134-PAB-KMT, 2015 WL 3542699, at *2 (D. Colo.

  June 5, 2015). “Thus, a motion for reconsideration is appropriate where the court has

                                                    3
Case 1:18-cv-01581-JLK-KMT Document 99 Filed 08/31/20 USDC Colorado Page 4 of 5




  misapprehended the facts, a party’s position, or the controlling law. It is not appropriate to revisit

  issues already addressed or advance arguments that could have been raised in prior briefing.”

  Ebonie S. ex rel. Mary S. v. Pueblo Sch. Dist. 60, No. 09-CV-00858-WJM-MEH, 2011 WL

  1882829, at *1 (D. Colo. May 17, 2011). Once again, the court finds that no new relevant

  evidence has been presented to cause the court to reconsider its previous ruling. The court did

  not misapprehend the facts, in particular concerning the parties’ diligence in obtaining discovery,

  nor did it misunderstand the arguments of Plaintiff’s counsel concerning why she did not

  diligently pursue discovery relevant to her client’s case. The ruling was not clearly in error.

         The court finds that Plaintiff’s motion herein is frivolous, vexatious and needlessly

  multiplies this litigation causing the School District to again incur attorney’s fees to respond. It

  contains misstatements of fact and cites completely inapplicable law. The court did not award

  fees and costs to the Defendant on Plaintiff’s previously-filed spurious Motion to Reconsider;

  however now that she is once again filing unwarranted motions to reconsider without proper

  legal basis, some method of deterrence must be employed. Courts have discretion to impose

  sanctions on any attorney, law firm, or other party that violates Rule 11(b) so long as the

  sanctions are “limited to what suffices to deter repetition of the conduct.” See Perkumpulan

  Inv’r Crisis Ctr. Dressel WBG v. Sherer, No. 2:12-CV-952 DN, 2015 WL 730025, at *8 (D.

  Utah Feb. 19, 2015).

         Therefore, it is

         ORDERED that “Plaintiff’s Motion to Reconsider Magistrate Toffoya’s (sic) Ruling on

  Plaintiff’s Motion to Compel Defendant’s Response to Request for Demographic Information &

  Supplemental Disclosure, Motion to Stay Proceedings, & Memorandum in Support” [Doc. No.


                                                    4
Case 1:18-cv-01581-JLK-KMT Document 99 Filed 08/31/20 USDC Colorado Page 5 of 5




  92] is DENIED. For all the reasons set forth at the hearing, the court’s Order [Doc. No. 79] will

  not be reconsidered or changed. It is further

         ORDERED that Defendant’s request for reimbursement of its reasonable expenses,

  including attorney fees, incurred in responding to the motion is GRANTED. Defendant shall

  file its calculation of fees and costs on or before September 21, 2020. The Plaintiff shall have

  ten days from the date of filing to object to the calculation of fees submitted by the Defendant.

         Dated this 31st day of August, 2020.




                                                   5
